Mr. Justice Wolf
delivered the opinion of the court.
An injunction was granted against the defendants forbidding them to remove from their lands the rails of the complainant, a sugar central, the latter claiming a right equal or similar to a servitude. The physical situation in this case only differs from the facts disclosed in Torres v. Plazuela Sugar Co., 24 P. R. R. 451, in that here the complainant claims a right by virtue of an agreement that the owner of the land in question made with his lessee whereby the latter was authorized as follows:
"The lessee, Sosa Oliva, is likewise fully empowered and authorized by the present owners of the property to grant or object to passage over those railroad tracks or other ways of communication, established or projected, during the term of- his lease, either opposing or not opposing expropriation proceedings.”
The complainant introduced no evidence tending to show an agreement with the said lessee. On the contrary whatever evidence of an agreement to permit the complainant to enter the land was of a time previous to the holding of said tenant. Therefore the case is on all fours with Torres v. Plazuela Sugar Co., supra.
Even if the tenant had made an agreement, he was limited to the period of his tenancy which was shown to have ter*287minated and as in Torres v. Plazuela Sugar Co., supra, section 446 of the Civil Code, as follows, is applicable:
“Section 446. — Acts merely tolerated and those clandestinely executed, without the knowledge of the possessor of a thing, or with violence, do not affect possession.”
We agree with the appellants that for an injunction a strong case must be made out, but a citation of .authorities is unnecessary, for we find no case made out in favor of the appellee who, as too frequently happens, has filed no brief. We see no justification for this suit.
Likewise, we agree with the appellants that the complaint in injunction should have described the land and that it was not sufficient to say that the defendants were the owners of 180 acres in the ward of Canóvanas, municipality of Loíza. We are not quite sure from the record whether or not this defect was cured at the trial.
The appellants are also right in insisting that no actual damage or prospective damage to the complainant was clearly shown. On the contrary, the proof tended to show that the complainant rarely used the rails in question and had other means of communication in the neighborhood, although perhaps more costly.
Likewise, we agree with the appellants that the complaint did not set up a cause of action, for, while it said that the owners had consented to the placing of the rails, it showed nothing that would prevent the defendants from withdrawing such consent in accordance with section 446, supra. No matter how much damage may be caused a person, he may not interfere with the due exercise of a right in another without showing some right in himself. The appellants allege other defects in the complaint which we shall not discuss.
Having reached this conclusion, we shall not consider the alleged lack of a bond or an oath, or the alleged action of the court in issuing the order without a bond. The com*288plainant was so devoid of a cause of action tliat tlie judgment must be reversed and tlie complaint dismissed with, costs and counsel fees, no reason being shown- to vex the defendants with this suit.

Reversed.

Chief Justice Del Toro and Justices Aldrey and Hutchison concurred.